DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Regarding the rejection of independent claim 1, the Applicant argues [Remarks: pg. 9, 2nd para. - pg. 10, 1st para.], “First, upon review of Woodson, the Applicant notes that Woodson discloses a base station (i.e., “LapStation’) that is placed on a pool deck next to a swimming pool and receives data related to a person’s swimming activity. See Woodson, paragraph 8, FIG. 4. Paragraph 12 of Woodson discloses that The LapStation is capable of managing a swimmers workout through either (1) a swim plan created by the swimmer, coach or other athlete, (ii) free Swim or (iii) a system generated swim plan.” id. at paragraph 12. Nothing in paragraph 12 or the remaining disclosure of Woodson appears to teach or suggest that the LapStation is configured to adjust a downloaded workout to provide a customized workout. Instead, Woodson merely generically discloses that the LapStation may generate a swim plan. See id. Hobeika and Burton fail to obviate the deficiencies of Woodson.
Further, the Applicant notes that the rejection of claim 5 set forth in the Final Office Action based on the hypothetical combination of Hobeika, Woodson, and Burton is not supported by any articulated reasoning with rational underpinning, as required. In re Kahn, 441 F.3d 977 (Fed. Cir. 2006). See Final Office Action, page 5. In fact, the Final Office Action does not appear to include any assertion, much less an assertion including articulated reasoning with rational underpinning, that it would be obvious to modify Hobeika in view of Woodson to teach the subject matter previously recited by claim 5. Thus, as a proper prima facie case of obviousness of claim 5 has not been established, the Applicant further asserts that the cited references cannot support a proper prima facie case of obviousness of amended independent claim 1. Indeed, none of the cited references appear to teach or suggest a processor of a minimally intrusive display system, where the process is configured to download a workout and to adjust the workout to provide a customized workout. Accordingly, the Applicant respectfully requests withdrawal of the rejection of independent claim 1 and its dependent claims under 35 U.S.C. § 103.”
The Office respectfully disagrees. 
Refer to paragraph 12 of Woodson, which states that “The LapStation assists the swimmer with stepping through the workout by automatically sending the swimmer off on the next swim within a swim set based on pace or rest intervals (e.g., rest 30 seconds between swim) and adjusting the workout if the set is either too hard or easy (e.g., making the pace slower if a swimmer repeatedly misses the interval).”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and the data repository of the system of Hobeika, such that the processor is configured to adjust a workout to provide a customized workout and the data repository can be searched, as taught by Woodson, to improve usability by providing a user easily accessible personalized training, as taught by Woodson [para. 6].
Thus, Hobeika as modified by Woodson teaches  amended independent claim 1.

Applicant’s arguments with respect to claim(s) independent claim 11, the Applicant argues [Remarks: pg. 10, 2nd para. - pg. 11, 1st para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Regarding the rejection of claim 17 & 18, the Applicant argues [Remarks: pg. 11, last para. - pg. 12, 2nd para.], “Upon review of Woodson, including the excerpts of Woodson identified by the Examiner, the Applicant is unable to identify any disclosure regarding searching a data repository for a workout by a workout phase, a workout attribute, or both and downloading the workout from the data repository based on a user selection of the workout. For example, paragraph 122 of Woodson generically discloses that a swimmer may select a swim plan using a base station. See Woodson, paragraph 122. Further, paragraph 145 of Woodson generically discloses that the base station includes a screen 3300 having a display portion 3310 “which lists the available plans that have been entered into the system. Once a plan is selected, the user uses arrow button 3225 to select the plan.” id. at paragraph 145 (emphasis added). The base station may include a search plans screen 3400 may also include with which “a user can assign a name to the plan by typing into the box 3410, and an ID# can also be assigned by typing the number into the box 3412. The user then enters the set number 3420, number of repeats 3422, distance 3424, stroke to be swam 3426, technique used 3428, interval 3429, and the transition 3430.” id. However, nothing in Woodson appears to teach or suggest searching a data repository for a workout by a workout phase, a workout attribute, or both and downloading the workout from the data repository based on a user selection of the workout, as recited by amended independent claim 17.
Further, the Applicant respectfully notes that the rejection of claim 18 set forth in the Final Office Action based on the hypothetical combination of Hobeika, Woodson, and Burton is not supported by any articulated reasoning with rational underpinning, as required. In re Kahn, 441 F.3d 977 (Fed. Cir. 2006). See Final Office Action, page 9. The Final Office Action also does not appear to include any assertion, much less an assertion including articulated reasoning with rational underpinning, that it would be obvious to modify Hobeika in view of Woodson to teach the subject matter previously recited by claim 18. Thus, as a proper prima facie case of obviousness of claim 18 has not been established, the Applicant further asserts that the cited references cannot support a proper prima facie case of obviousness of amended independent claim 17. Indeed, none of the cited references appear to teach or suggest searching a data repository for a workout by a workout phase, a workout attribute, or both and downloading the workout from the data repository based on a user selection of the workout. Accordingly, the Applicant respectfully requests withdrawal of the rejection of independent claim 17 and its dependent claims under 35 U.S.C. § 103.”
The Office respectfully disagrees.
Refer to paragraph 145, regarding searching the data repository for a workout by a workout phase, a workout attribute, or both.  The data repository being the stored workouts [plans] and the name/number of the plan being the workout attribute that can be entered via keypad [see fig. 34, search element 3444].  Further, paragraphs 121 & 123 of Woodson teaches downloading workouts [plans] via user interaction [selections] through a user interface.
Regarding claim 18, refer to paragraph 144, which states that “A “Search” button 3232 is provided for users to search for additional swimmers.” [corresponding to searching for a second user of claim 18].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data repository of the method of Hobeika, such that the method utilizes searching a data repository for a workout by a workout phase, a workout attribute, or both, as taught by Woodson, to improve usability by providing a user a convenient means to access data for personalized or team use, as taught by Woodson [para. 6].
Thus, Hobeika as modified by Woodson teaches amended claims 17 & 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6-10 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika et al. (US 20140213917), in view of Woodson (US 20100304934).
As to claim 1, Hobeika teaches a system [abstract & fig. 16 & 11-12], comprising: 
a minimally intrusive display system (MIDS) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising: 
a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79]; 
a battery system configured to provide power for the MIDS (power source 39) [fig. 11 & para. 78-79]; 
a display system (“screen or display that could show data in a manner visible to the user”) [figs. 10-13 & para. 70-72 & 78-79]; 
a sensor system [fig. 11 & para. 72-79] included in the eyewear configured to provide for sensor data [para. 72-79]; and 
a processor (microcontroller 34) [fig. 11 & para. 78-79] configured to: 
download a workout (workouts communicated to device 10) [figs. 11 & 16 & para. 71 & 80]; 
process the sensor data to monitor a user wearing the MIDS during the workout; and 
display, via the display system, a workout progress based on the monitoring [figs. 9 & 17 & para. 65-67, 71, & 79-80].
	Hobeika does not explicitly teach wherein the processor is configured to adjust the workout to provide a customized workout. 
Woodson teaches the concept of a system [abstract], wherein a processor [fig. 2] is configured to adjust a workout to provide a customized workout [para. 12]; and 
wherein a workout is configured to be stored in a data repository to be searched [fig. 34 & para. 121-123 & 144-145].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and the data repository of the system of Hobeika, such that the processor is configured to adjust a workout to provide a customized workout and the data repository can be searched, as taught by Woodson, to improve usability by providing a user easily accessible personalized training, as taught by Woodson [para. 6].
Thus, Hobeika as modified by Woodson teaches the processor is further configured to adjust the workout to provide a customized workout [Woodson: para. 12]; and 
process the sensor data to monitor a user wearing the MIDS during the customized workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80 & Woodson: para. 12]. 
As to claim 2, Hobeika as modified by Woodson teaches the system of claim 1, wherein the workout progress comprises a workout duration, a workout distance, a workout effort, or a combination thereof, for swimming, bicycling, running, skiing, walking, motorsporting, or a combination thereof [Hobeika: para. 44 & 80].
As to claim 3, Hobeika as modified by Woodson teaches the system of claim 1, wherein the eyewear comprises swim goggles [Hobeika: figs. 10-13 & para. 69, 72, & 78-79], and wherein the workout comprises a swimming workout [Hobeika: para. 65-67, 71, & 79-80 & Woodson: para. 12] having workout phases and/or workout attributes comprising a swim style, a send off time, a bilateral breathing, a build-up swim, a warmup, a cool down, an ascending interval, a decreasing interval, an ascending set, a descending set, a distance per stroke, a negative split, a pace, a pulling, a set, a drill, a sprint, or a combination thereof [Hobeika: fig. 11 & para. 73-79, 44, 53, 67, & 71 & Woodson: para. 12].
As to claim 4, Hobeika as modified by Woodson teaches the system of claim 1, wherein the workout is configured to be stored in a data repository [Hobeika: para. 71 & 79-80] to be searched via a workout phase, a workout attribute, a social network, a club, a coach, an entity, a workout facility, a second user, or a combination thereof [Woodson: fig. 34 & para. 121-123 & 144-145].
As to claim 6, Hobeika as modified by Woodson teaches the system of claim 1, wherein processor is configured to save the custom workout in an external data repository [Hobeika: para. 79 & Woodson: para. 105].  
As to claim 7, Hobeika as modified by Woodson teaches the system of claim 1, wherein the workout comprises one or more workout phases linked sequentially (next swim plan, step 2816) [Woodson: fig. 8 & para. 123].  
As to claim 8, Hobeika as modified by Woodson teaches the system of claim 1, wherein the processor is configured to display, via the display system, a workout phase of the customized workout representative of the user performing the workout phase  [Hobeika: fig. 11 & para. 73-79, 44, 53, 67, & 71 & Woodson: para. 7 & 94].  
As to claim 9, Hobeika as modified by Woodson teaches the system of claim 1, wherein the customized workout comprises one or more workout phases linked sequentially [Hobeika: fig. 11 & para. 73-79, 44, 53, 67, & 71 & Woodson: fig. 8 & para. 7, 123, & 94].
As to claim 10, Hobeika as modified by Woodson teaches the system of claim 1, comprising a second workout linked to the customized workout, wherein the processor is configured to process the sensor data to monitor the user wearing the MIDS during the second workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80]; and 
display, via the display system, a second workout progress based on the monitoring [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80].
As to claim 17, Hobeika teaches a method [abstract & fig. 16 & 11-12], comprising:
a data repository for a workout [figs. 11 & 16 & para. 71 & 79-80]; 
downloading the workout from the data repository based on a user selection of the workout (workouts communicated to device 10) [figs. 11 & 16 & para. 71 & 79-80]; 
receiving a sensor data [fig. 11 & para. 72-79] from a sensor system [fig. 11 & para. 72-79] disposed in a minimally intrusive display system (MIDS) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79], a battery system (power source 39) [fig. 11 & para. 78-79] configured to provide power for the MIDS, a display system (“screen or display that could show data in a manner visible to the user”) [figs. 10-13 & para. 70-72 & 78-79], and a processor;
processing the sensor data to monitor a user wearing the MIDS during the workout [figs. 9 & 17 & para. 65-67, 71, & 79-80]; and 
displaying, via the display system, a workout progress based on the monitoring [figs. 9 & 17 & para. 65-67, 71, & 79-80].
	Hobeika does not explicitly teach searching a data repository for a workout by a workout phase, a workout attribute, or both.
Woodson teaches the concept of a method [abstract], that utilizes searching a data repository for a workout by a workout phase, a workout attribute, or both [fig. 34 & para. 121-123 & 144-145].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data repository of the method of Hobeika, such that the method utilizes searching a data repository for a workout by a workout phase, a workout attribute, or both, as taught by Woodson, to improve usability by providing a user a convenient means to access data for personalized or team use, as taught by Woodson [para. 6].
As to claim 18, Hobeika as modified by Woodson teaches the method of claim 17, comprising searching the data repository for the workout by a social network, a club, a coach, an entity, a workout facility, a second user, or a combination thereof [Woodson: fig. 34 & para. 121-123 & 144-145].  
As to claim 19, Hobeika as modified by Woodson teaches the method of claim 17, comprising customizing the workout to produce a custom workout [Woodson: para. 12].
As to claim 20, Hobeika as modified by Woodson teaches the method of claim 17, comprising creating a new workout, processing the sensor data to monitor the user wearing the MIDS during the new workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80 & Woodson: para. 12]; and 
displaying, via the display system, a new workout progress based on the monitoring [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80 & Woodson: para. 12].

Claim(s) 11 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika et al. (US 20140213917), in view of Linden (US 5585871).
As to claim 11, Hobeika teaches a non-transitory computer readable medium [abstract & fig. 16 & 11-12] comprising executable instructions which, when executed by a processor (microcontroller 34) [fig. 11 & para. 78-79], cause the processor to: 
download a workout from a data repository (workouts communicated to device 10) [figs. 11 & 16 & para. 79-80], wherein the workout is downloaded based on user selection of the workout from the data repository [para. 71 & 79-80]; 
receive sensor data [fig. 11 & para. 72-79] from a sensor system [fig. 11 & para. 72-79] disposed in a minimally intrusive display system (MIDS) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79], a battery system configured to provide power for the MIDS (power source 39) [fig. 11 & para. 78-79], a display system (“screen or display that could show data in a manner visible to the user”) [figs. 10-13 & para. 70-72 & 78-79], and the processor;
process the sensor data to monitor a user wearing the MIDS during the workout [figs. 9 & 17 & para. 65-67, 71, & 79-80]; 
display, via the display system, a workout progress based on the monitoring [figs. 9 & 17 & para. 65-67, 71, & 79-80]; and
display, via the display system, information associated with the workout (“screen or display that could show data in a manner visible to the user”) [para. 71 & 79-80].
Hobeika does not explicitly teach the information is textual information.
Linden teaches the concept of a sensor system (parameter sensing means 80 & pulse detecting means 70) [figs. 1-2 & 5 & col. 4 lines 21-67] disposed in a minimally intrusive display system (MIDS) (information viewing means 30 & display means 26) [figs. 1-2 & col. 5 line 41 - col. 6 line 9] configured to be disposed on an eyewear [figs. 1-2], the MIDS comprising a container (housing 22) [fig. 1], a battery system configured to provide power for the MIDS (battery) [col. 4 lines 21-24], a display system (information viewing means 30 & display means 26) [figs. 1-2 & col. 5 line 41 - col. 6 line 9], and the processor [fig. 5];
display, via the display system, textual information associated with the workout (information viewing means 30 & display means 26) [fig. 2 & col. 5 line 41 - col. 6 line 9].
Because Hobeika and Linden are in the same field of endeavor, i.e., eyewear with display systems utilized to display information to a user, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the information associated with the workout that is displayed via a display system that is utilized with the non-transitory computer readable medium of Hobeika, with textual information, as taught by Linden, for the purposes of achieving the predictable result of displaying information to the user. 
As to claim 16, Hobeika as modified by Linden teaches the non-transitory computer readable medium of claim 11, wherein the executable instructions, when executed by the processor, cause the processor to: 
process the sensor data to monitor the user wearing the MIDS during a second workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80]; and 
display, via the display system, a second workout progress based on the monitoring [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80], 
wherein the second workout is sequentially linked to the workout [Hobeika: figs. 9 & 17 & para. 65-67, 71, & 79-80].

Claim(s) 12-15 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika, in view of Linden, and further in view of Woodson (US 20100304934).
As to claim 12, Hobeika as modified by Linden teaches the non-transitory computer readable medium of claim 11 (see above).
Hobeika as modified by Linden does not explicitly teach wherein the executable instructions, when executed by the processor, cause the processor to search the data repository before the user selection of the workout to retrieve a list of workouts from the data repository.
Woodson teaches the concept of a system [abstract], wherein a processor [fig. 2] is utilized to search the data repository before the user selection of the workout to retrieve a list of workouts from the data repository [fig. 34 & para. 121-123 & 144-145].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the executable instructions executed by the processor and the data repository utilized with the non-transitory computer readable medium  of Hobeika as modified by Linden, such that the processor is caused to search the data repository before the user selection of the workout to retrieve a list of workouts from the data repository, as taught by Woodson, to improve usability by providing a user easily accessible personalized training, as taught by Woodson [para. 6].
As to claim 13, Hobeika as modified by Linden and Woodson teaches the non-transitory computer readable medium of claim 12, wherein the executable instructions, when executed by the processor, cause the processor to search the data repository by a workout phase, a workout attribute, a social network, a club, a coach, an entity, a workout facility, a second user, or a combination thereof [Woodson: fig. 34 & para. 121-123 & 144-145].
As to claim 14, Hobeika as modified by Linden teaches the non-transitory computer readable medium of claim 11 (see above).
Hobeika as modified by Linden does not explicitly teach wherein the executable instructions, when executed by the processor, cause the processor to customize the workout to produce a customized workout.
Woodson teaches the concept of a system [abstract], wherein a processor [fig. 2] is utilized to cause the processor to customize the workout to produce a customized workout (system generated swim plan) [para. 12].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the executable instructions executed by the processor utilized with the non-transitory computer readable medium of Hobeika as modified by Linden, such that the executable instructions, when executed by the processor, cause the processor to customize the workout to produce a customized workout, as taught by Woodson, to improve usability by providing a user easily accessible personalized training, as taught by Woodson [para. 6].
As to claim 15, Hobeika as modified by Linden teaches the non-transitory computer readable medium of claim 11 (see above).
Hobeika as modified by Linden does not explicitly teach wherein the executable instructions, when executed by the processor, cause the processor to create a new workout and to store the new workout in the data repository.
Woodson teaches the concept of a system [abstract], wherein a processor [fig. 2] is utilized to cause the processor to create a new workout and to store the new workout in the data repository (system generated swim plan) [para. 12].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the executable instructions executed by the processor utilized with the non-transitory computer readable medium of Hobeika as modified by Linden, such that the executable instructions, when executed by the processor, cause the processor to create a new workout and to store the new workout in the data repository, as taught by Woodson, to improve usability by providing a user easily accessible personalized training, as taught by Woodson [para. 6].
As to claim 21, Hobeika as modified by Linden teaches the non-transitory computer readable medium of claim 11 (see above).
Hobeika as modified by Linden does not explicitly teach wherein the executable instructions, when executed by the processor, cause the processor to automatically adjust the workout during the workout based on the sensor data.
Woodson teaches the concept of a system [abstract], wherein a processor [fig. 2] is utilized to cause the processor to automatically adjust the workout during the workout based on sensor data [para. 12].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the executable instructions executed by the processor utilized with the non-transitory computer readable medium of Hobeika as modified by Linden, such that the executable instructions, when executed by the processor, cause the processor to automatically adjust the workout during the workout based on the sensor data, as taught by Woodson, to improve usability by providing a user easily accessible personalized training, as taught by Woodson [para. 6].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694